Townsend, J.
(After stating the foregoing facts.) Where the State relies for conviction on circumstantial evidence alone, the proved facts must not only be consistent with the hypothesis of guilt but must exclude every other reasonable hypothesis. The facts in this case are such as to raise a strong suspicion of guilt. Except for the tracks of a barefooted person coming from the defendant’s house to the place where the tracks of the cow were located, and returning to the defendant’s house, there is no evidence tending to place the accused at the scene of the crime at the time of its commission. Evidence of tracks alone, where they are not shown positively to belong to the defendant, or where it is not shown that no one other than the defendant could reasonably have made the tracks, is not sufficient, without more, to exclude every other reasonable hypothesis save that, of the guilt of the accused. Cummings v. State, 110 Ga. 293 (35 S. E. 117); Williams v. State, 123 Ga. 278 (51 S. E. 344).
The trial court erred in overruling the motion for a new trial on the general grounds.

Judgment reversed.


MacIntyre, P. J. and Gardner, J. concur.